NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11, 13-14, and 16-20 directed to a method non-elected without traverse.  Accordingly, claims 10-11, 13-14, and 16-20 have been cancelled.

Allowable Subject Matter
2. 	Claims 1-6, 8-9, and 21-23 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a controller in electronic communication with the plurality of reactant gas sources and having a processor configured to control the plurality of reactant gas sources during the one or more surface coating processes such that one or more reactant gases, a plasma, or a combination thereof are introduced into the volume via the fluid flow conduit; and the one or more coating layers are formed on all or a portion of the interior surface of the housing by reaction of the one or more reactant gases, the plasma, or the combination thereof” in the context of other limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718